Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE CASH MANAGEMENT FUND EATON VANCE MONEY MARKET FUND Supplement to Prospectus dated March 1, 2008 The following replaces the fourth paragraph in Management under Management and Organization: As of May 1, 2008, Duke E. Laflamme is portfolio manager of the Cash Management Portfolio. Mr. Laflamme also manages other Eaton Vance portfolios, has been an Eaton Vance portfolio manager for over five years and is a Vice President of Eaton Vance and Boston Management and Research. May 1, 2008 MMFPS EATON VANCE CASH MANAGEMENT FUND EATON VANCE MONEY MARKET FUND Supplement to Statement of Additional Information dated March 1, 2008 1. The following replaces the first two sentences of the first paragraph in Portfolio Manager under Investment Advisory and Administrative Services. Portfolio Manager. The portfolio manager of the Cash Management Portfolio is Duke E. Laflamme. Mr. Laflamme manages other investment companies and/or investment accounts in addition to the Portfolio. 2. The following replaces the tables in Portfolio Manager under Investment Advisory and Administrative Services. Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts Paying a Performance Fee Paying a Performance Fee Duke E. Laflamme Registered Investment Companies 5 $ 748.5 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 3 $ 19.702 0 $0 (1) In millions of dollars. For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. (2) As of March 31, 2008. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds Cash Management Fund Duke E. Laflamme $1 - $10,000 $100,001 - $500,000 Money Market Fund Duke E. Laflamme None $100,001 - $500,000 (1) As of March 31, 2008. May 1, 2008
